03/04/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 21-0161


                            No. DA 21-0161


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

JACOB LEE OVERLEASE,

            Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing, and there being no objection from the State;

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including April 8, 2022 within which to prepare, file, and

serve Appellant’s opening brief on appeal.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      March 4 2022